

116 HR 6520 IH: No Place for Propaganda Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6520IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Crenshaw (for himself, Mr. Roy, and Mr. Yoho) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide additional criteria to deny admission to the United States for certain persons affiliated with the United Nations, and for other purposes.1.Short titleThis Act may be cited as the No Place for Propaganda Act of 2020. 2.Visa limitation for certain representatives to the United Nations and participants in United Nations activitiesSection 407(a) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (8 U.S.C. 1102 note) is amended—(1)in the matter preceding paragraph (1), by inserting or participant in activities of after representative to; (2)in paragraph (1), by striking (1) has been found and inserting (1)(A) has been found;(3)by striking the period at the end of paragraph (2) and inserting ; or; (4)by redesignating paragraph (2), as so amended, as subparagraph (B) and moving such subparagraph, as so redesignated, 2 ems to the right; and(5)by adding at the end the following:(2)based on credible evidence, has, in the capacity of such person as an official, agent, or instrumentality of the government of a country, deliberately concealed or distorted information on a serious, unusual, or unexpected public health risk to other countries that—(A)relates to the international spread of disease; or(B)carries implications for public health in a manner that potentially requires a coordinated international response or immediate international action..